If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 17, 2021
               Plaintiff-Appellee,

V                                                                    No. 350525
                                                                     Kent Circuit Court
NICKLAS LUKE SHERIDAN,                                               LC No. 18-000633-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and MARKEY and SERVITTO, JJ.

PER CURIAM.

        Defendant appeals by right his jury trial conviction of first-degree premeditated murder,
MCL 750.316(1)(a). He was sentenced to a mandatory term of life imprisonment without the
possibility of parole. On appeal, defendant contends that the evidence was insufficient to support
the murder conviction with respect to the elements of premeditation and deliberation. Defendant
also argues that the trial court erred by allowing the admission of other-acts evidence pertaining to
two instances of domestic violence. For the reasons set forth below, we conclude that neither
argument warrants reversal. Accordingly, we affirm the conviction and sentence.

                           I. TRIAL TESTIMONY AND EVIDENCE

        On December 15, 2017, defendant, his wife Breann Sheridan, their two sons, a one-year-
old and a four-month-old, and defendant’s mother Lisa Kirkpatrick were all living together in a
Kent County apartment. On that day, while the children were home and Kirkpatrick was at Target,
defendant stabbed his wife Breann in their bedroom with a knife, killing her. There is no dispute
that defendant killed Breann. He contended at trial that he acted in self-defense, that he had no
intent to kill Breann, and that the killing was not premeditated. The prosecution’s theory was that
defendant killed Breann with the requisite malice, that he did so with premeditation and
deliberation, and that he did not act in justifiable self-defense. The family had just moved from
Florida to Michigan at the beginning of November 2017. Defendant had also previously resided
with Kirkpatrick in California. The two incidents comprising the other-acts evidence involved
acts of domestic violence defendant committed against Kirkpatrick, one occurring in Florida and




                                                -1-
one in California. We will discuss the trial testimony regarding the other-acts evidence in the
analysis section of this opinion that addresses the admissibility of the evidence.

         Earlier in the day on December 15, 2017, before Kirkpatrick left for Target, there was a lot
of tension in the family home. Kirkpatrick testified that she had purchased four “sock hats” for
the two boys and was going to return two of them to the store. Kirkpatrick indicated that she asked
defendant which two hats she should keep, apparently as Christmas presents, and that Breann then
became angry because Kirkpatrick was showing the hats to defendant but not to her, leaving her
with having no choice of the hats. Kirkpatrick testified that Breann shouted that there would be
no Christmas, that Breann went into her bedroom and slammed the door, that defendant went to
the bedroom door and told Breann that Kirkpatrick meant no harm, and that defendant then busted
through the door. The door, however, was not damaged. Kirkpatrick claimed that Breann began
hitting defendant in the chest and yelling at him to leave her alone. On direct examination, the
prosecutor challenged Kirkpatrick with her written statement made to the police after the homicide
in which she stated that defendant was in the bedroom feeding the baby and changing his diapers
when Breann burst in and broke the facing off the door. Kirkpatrick explained that she was in
shock when she made the written statement and that her trial testimony was accurate. Kirkpatrick
testified that the situation eventually settled down and that there was no longer any fighting or
arguing by the time she took a shower and left for Target to replace a broken cellphone and return
the hats.

        Defendant’s testimony was fairly similar to Kirkpatrick’s testimony regarding the events
that transpired before Kirkpatrick left for the store.1 Defendant did contend, however, that Breann
came out of the bedroom during the incident concerning the sock hats and slammed the bedroom
door, that she punched defendant two or three times, and that when she tried to reenter the
bedroom, the door was stuck closed, at which point defendant “pushed” the door and “cracked” it.
Defendant maintained that he and Breann then broke out laughing because there had been an
ongoing problem with the door ever since they had moved into the apartment. Defendant explained
that by the time Kirkpatrick left for Target, the situation regarding the sock hats had ended, and
everyone was calm.

        Defendant testified that after his mother left for Target, Breann indicated that she did not
feel well and started working on a Christmas calendar that she was making. Defendant asserted
that Breann subsequently began feeding the four-month-old, and she complained that the baby was
fussily eating. Defendant testified that the baby burped and spit up a little, with the spittle rolling
down Breann’s arm. According to defendant, Breann became incensed and lowered the child
toward the floor before dropping him the rest of the way to the floor, which caused the child to
bump his head.2 Defendant confronted Breann, telling her that she could get arrested for what
she did to the baby, and Breann reacted angrily. Defendant broadly claimed that Breann was mad
and irritable all the time and that he was becoming tired of dealing with her.



1
 Defendant, of course, did not testify as part of the prosecution’s proofs, but we use his testimony
at this stage of our discussion in order to present events in chronological fashion.
2
    Defendant later explained on cross-examination that Breann “put [the baby] down hard.”


                                                 -2-
         When Breann reacted angrily to defendant’s comment that she could be arrested for
dropping the baby and then mockingly asked him if he was going to call the police, defendant
grabbed a phone to text Breann’s mother that she could take care of Breann because he was fed
up. Defendant testified that Breann grabbed the phone and “went insane.” He asserted that Breann
began asking him if he was going to leave her, punching him and jamming his finger in the process.
Defendant testified that he told her that he had no such intention. He claimed that Breann retrieved
a knife from the kitchen and placed it to her own neck, threatening to kill herself.3 Defendant
testified that he told her to stop and tried to convince her that he was not going to leave her. He
maintained that Breann then turned the knife on him, moving toward him while swinging the knife
wildly. According to defendant, the knife made contact with his thumb. Defendant testified that
he attempted to wrestle the knife from Breann’s hand, that he was able to free the knife from her
hand, causing it to fall to the floor, that they both went for the knife, and that he was first to reach
and gain control of it. Defendant contended that Breann went wild and began grabbing for the
knife. He testified that for about thirty seconds he begged and pleaded for her to stop, but her
insane behavior continued unabated. At one point defense counsel asked defendant whether he
believed that he was going to be hurt or killed, and defendant answered, “No.” Defendant
described what he did next, stating, “I look[ed] away and I stripped the knife twice” in Breann’s
direction. Defendant stated that Breann was then “gone.”4

        Defendant testified that he next called his mother, not 911. He claimed that he did not
immediately call 911 because he was thinking about his children. Defendant did call 911 about
15 minutes after his mother returned to the apartment. Kirkpatrick testified that she received
defendant’s phone call about 45 minutes after she left the apartment and while she was still at
Target. Kirkpatrick stated that defendant was screaming and devastated. Kirkpatrick testified that
defendant asserted that Breann had started going through Kirkpatrick’s bedroom rummaging for
Christmas presents, that she verbally threatened to kill him, that she grabbed a knife from the
kitchen and came after him, that he got the knife away from her, and that the knife then “got her.”5
When Kirkpatrick arrived back home, she found defendant naked and Breann lying inside the door
of defendant and Breann’s bedroom. Kirkpatrick testified that defendant was hysterical and kept
saying that he acted in self-defense.

         Dr. Stephen Cole, a forensic pathologist and the Chief Medical Examiner for Kent County,
testified as an expert in forensic pathology. Dr. Cole conducted Breann’s autopsy two days after
her death. Dr. Cole testified that Breann had two knife wounds to her neck. One of those wounds
was 4-1/2 inches deep, went through the upper part of Breann’s airway or larynx, and pierced her


3
 Detective Kelly Baldwin testified in rebuttal, contending that he interviewed defendant and that
defendant never mentioned anything about Breann doing something to the baby, never stated that
he texted Breann’s mother, and never indicated that Breann held the knife to her own neck.
Relevant supporting portions of the videotaped interview were played for the jury.
4
  A neighbor testified that she did not hear any yelling or fighting at or around the time of the
killing although she had heard defendant and Breann doing so in the past.
5
 In her statement to the police, Kirkpatrick indicated that defendant told her on the phone that
Breann got him in the chest and hand.


                                                  -3-
right common carotid artery—this was the fatal wound and would have caused her to lose
consciousness within 40 to 60 seconds. Dr. Cole explained that the direction of the thrust of the
knife into her neck was front-to-back, downward, and left-to-right. He opined that the assailant
had been facing Breann, had held the knife in his right hand, and had forcefully buried the knife
into Breann’s neck. The second knife wound to the neck was superficial, measuring 3/16 of an
inch deep, and was drawn across the base of Breann’s neck. Dr. Cole also identified a nonfatal
knife wound to Breann’s left shoulder area that was five inches deep and just missed entering her
chest cavity.

        He also described “three incised wounds or cuts on the [right] hand” of Breann, one of
which was two inches in length. Dr. Cole further indicated that Breann had scrapes or abrasions
on the knuckle of her right hand and that she had knife wounds to her left hand. Dr. Cole opined
that Breann’s wounds to her hands were defensive in nature, explaining as follows:

               Because it’s common, very common, for someone who’s being stabbed to
       try to grab – instinctively to grab at the knife, to ward it off or to push it away. And
       in the context of doing that, oftentimes the person receives a cutting injury to the
       hand.

Dr. Cole testified that Breann also had two shallow incised wounds, probably from a knife, to her
left knee. He opined that Breann had likely been on the ground and raised her knee to fend off the
assailant.6 Dr. Cole could not determine the chronological order of the wounds.

         Dawn TenBrink, a crime scene specialist with the Kent County Sheriff’s Department,
testified that she processed defendant and that he had blood on the front of his body, his face, his
feet, and on his back, but the blood was not from injuries to those areas of his body. She indicated
that defendant had an injury to one of his thumbs and had small bruises on the index finger of his
right hand. TenBrink stated that defendant did not complain of any injury.

        Detective Kelly Baldwin testified that, as mostly observed on video footage, Kirkpatrick
arrived at Target at about 3:00 p.m., was still at the store at 4:00 p.m., picked up and used her
phone at 4:01 p.m., finished the phone call at 4:03 p.m., left the store at 4:04 p.m., and arrived
back home at approximately 4:13 p.m. Detective Baldwin stated that the 911 call was made by
defendant at 4:30 p.m.

        Katherine Merideth, a forensic scientist with the Michigan State Police, testified that she
tested various samples from the crime scene for DNA and that, to a very high degree of likelihood,
Breann’s DNA was on the blade of the kitchen knife and Breann’s and defendant’s DNA was on
the knife’s sheath. Jeffrey Gregus, a crime scene investigator with the Kent County Sheriff’s
Department who was recognized as an expert in blood stain analysis and reconstruction, examined
various photographs from the apartment. Gregus testified in regard to blood splatter on the wall


6
 Dr. Cole commented about defendant’s injury, which he characterized as a small, superficial, and
non-life-threatening wound to his thumb. He opined that it could possibly have been a defensive
wound, but it would not have been a typical defensive wound.



                                                 -4-
under a window in the bedroom where Breann was found, on the headboard of the bed, on the bed,
on a closet, and on the bedroom floor. Gregus identified “arterial spurt” on the wall under the
window, which is a reference to blood that shoots from the body with tremendous force in the form
of a stream and which can go several feet. It is consistent with a knife’s striking a carotid artery.
Gregus also described the presence of passive-bleeding, contact, impact, and saturation stains. On
the basis of the various blood stains and splatter patterns and their location, Gregus opined that the
arterial breach or spurt was likely the last injury or “later in the events.” He also believed that
multiple stabbings occurred in a corner of the bedroom between the bed and a jewelry dresser.

        Defendant testified that Breann had twice assaulted Kirkpatrick in the past, once hitting
her in the head and cutting her nose. Defendant maintained that he had never previously assaulted
Breann. Kirkpatrick testified that Breann had assaulted her on two occasions, that Breann would
become jealous when Kirkpatrick bought gifts for the children, that she had witnessed Breann
assaulting defendant “quite a bit in Florida,” that defendant and Breann argued constantly when
they lived in Florida, almost always over interference by Breann’s parents, that defendant treated
Breann like a queen, and that it was Breann who wanted to move to Michigan. Kirkpatrick
admitted that Breann treated her horribly because defendant treated Kirkpatrick horribly.

        We note that at the end of the proofs, defendant himself indicated his desire to present his
own closing argument instead of counsel. Consequently, after the court obtained a waiver of
counsel and advised defendant that he was not making a wise move, defendant presented his
closing argument to the jury. The jury deliberated for about an hour and then returned a verdict of
guilty on the charge of first-degree premeditated murder.

                                          II. ANALYSIS

                            A. SUFFICIENCY OF THE EVIDENCE

        Defendant first argues that the conviction for first-degree premeditated murder must be
reversed because the prosecution presented insufficient evidence of premeditation and deliberation
in the killing of Breann. We disagree.

        In People v Kenny, 332 Mich App 394; 956 NW2d 562 (2020), this Court discussed the
principles governing a sufficiency argument, observing as follows:

               This Court reviews de novo whether there was sufficient evidence to
       support a conviction. In reviewing the sufficiency of the evidence, this Court must
       view the evidence—whether direct or circumstantial—in a light most favorable to
       the prosecutor and determine whether a rational trier of fact could find that the
       essential elements of the crime were proven beyond a reasonable doubt. A jury, and
       not an appellate court, observes the witnesses and listens to their testimony;
       therefore, an appellate court must not interfere with the jury’s role in assessing the
       weight of the evidence and the credibility of the witnesses. Circumstantial evidence
       and any reasonable inferences that arise from such evidence can constitute
       satisfactory proof of the elements of a crime. The prosecution need not negate every
       reasonable theory of innocence; it need only prove the elements of the crime in the
       face of whatever contradictory evidence is provided by the defendant. All conflicts


                                                 -5-
        in the evidence must be resolved in favor of the prosecution. [Quotation marks and
        citations omitted.]

        To convict a defendant of first-degree premeditated murder, the prosecution must prove
that the defendant caused the death of the victim, that the defendant intended to kill the victim
(malice), that the intent to kill was premeditated and deliberate, and that the killing was not justified
or excused, if at issue. MCL 750.316(1)(a); People v Mendoza, 468 Mich 527, 533-534; 664 NW2d
685 (2003); People v Kelly, 231 Mich App 627, 642; 588 NW2d 480 (1998); M Crim JI 16.1.
Premeditation means to think about something beforehand, while deliberation means to measure
and evaluate the facets of a choice or problem. People v Plummer, 229 Mich App 293, 300; 581
NW2d 753 (1998). In People v Oros, 502 Mich 229, 242-243; 917 NW2d 559 (2018), our
Supreme Court explained the elements of premeditation and deliberation:

                Premeditation and deliberation may be established by an interval of time
        between the initial homicidal thought and ultimate action, which would allow a
        reasonable person time to subject the nature of his or her action to a “second look.”
        That is, some time span between the initial homicidal intent and ultimate action is
        necessary to establish premeditation and deliberation, but it is within the province
        of the fact-finder to determine whether there was sufficient time for a reasonable
        person to subject his or her action to a second look. While the minimum time
        necessary to exercise this process is incapable of exact determination, it is often
        said that premeditation and deliberation require only a brief moment of thought or
        a matter of seconds. By the weight of authority the deliberation essential to establish
        murder in the first degree need not have existed for any particular length of time
        before the killing. The time within which a wicked purpose is formed is immaterial,
        provided it is formed without disturbing excitement. The question of deliberation,
        when all the circumstances appear, is one of plain common sense; and an intelligent
        jury can seldom be at a loss to determine it. [Quotation marks, citations, and
        brackets omitted.]

        “Though not exclusive, factors that may be considered to establish premeditation include
the following: (1) the previous relationship between the defendant and the victim; (2) the
defendant’s actions before and after the crime; and (3) the circumstances of the killing itself,
including the weapon used and the location of the wounds inflicted.” Plummer, 229 Mich App at
300. Premeditation and deliberation can be inferred from the circumstances surrounding a killing,
and “[m]inimal circumstantial evidence is sufficient to prove an actor’s state of mind.” People v
Ortiz, 249 Mich App 297, 301; 642 NW2d 417 (2002).

        We conclude that when viewing the evidence in a light most favorable to the prosecution,
deferring to the jury’s assessments concerning credibility and the weight of the evidence, and
resolving all evidentiary conflicts in favor of the prosecution, there was sufficient circumstantial
evidence and reasonable inferences arising therefrom demonstrating that defendant killed his wife
with premeditation and deliberation. Dr. Cole’s testimony painted a picture in which defendant
viciously struck Breann with the knife multiple times, resulting in several defensive-type wounds
to both hands and her knee, a deep penetrating wound to her left shoulder area, a slashing wound
across the base of her neck, and the fatal neck wound that pierced her right carotid artery, which
investigator Gregus opined came at or near the end of the assault. The knife wounds to the neck


                                                  -6-
and throat area and the other upper body wound strongly suggested that murder was or became the
intended goal, especially considering the location and depth of the shoulder and fatal neck wounds.
Given the multiple knife wounds, their nature and location, and the span of time necessary to inflict
all of Breann’s injuries (time for a second look), along with the evidence that defendant and the
bedroom were covered in blood splatter, one could reasonably infer that defendant, while perhaps
only within a brief moment of thought and matter of seconds, came to the decision to kill Breann
with the knife and then followed through on that decision.

        Defendant’s own testimony was not helpful to his cause, considering that he stated that he
was not in fear of being severely injured or killed, yet he stabbed Breann several times with the
knife. He also testified that he had become fed up with her behavior and angry demeanor, which
would lend support for a conclusion that he acted with premeditation and deliberation in killing
Breann. Furthermore, there were inconsistencies between defendant’s trial testimony about the
immediate events that led up to the killing and Kirkpatrick’s testimony regarding the statements
defendant made when he phoned her and explained the precipitous events. There was also
defendant’s failure to inform the police with respect to significant aspects of his story that he
recounted for the jury, e.g., the alleged dropping of the baby and Breann’s act of holding the knife
to her own throat. Additionally, defendant’s failure to immediately call 911 to potentially obtain
life-sustaining treatment suggested that he had acted with premeditation and deliberation. To the
extent that defendant’s trial testimony tended to vitiate the findings of premeditation and
deliberation, we note that the jury was free to determine that he lacked credibility, and we will not
interfere with that assessment.

        Defendant argues that all of the evidence that we have cited in support of finding sufficient
evidence of premeditation and deliberation can just as easily support a conclusion that “the wounds
were inflicted as a result of an impulse killing.” Perhaps defendant is correct, but his argument
reflects a fundamental misunderstanding of sufficiency analysis. Indeed, his premise implicitly
accepts that there was sufficient evidence to support the first-degree murder conviction. The jury
reached the conclusion that defendant acted with premeditation and deliberation in killing Breann,
and our role is simply to determine whether there was sufficient evidence in the record to support
that verdict, not whether there was sufficient evidence to reach a different verdict on the elements
of premeditation and deliberation—we are not jurors. See People v Nowack, 462 Mich 392, 400;
614 NW2d 78 (2000) (the prosecutor need not negate every reasonable theory of innocence; he or
she need only prove the elements of the crime in the face of whatever contradictory evidence is
provided by the defendant). In sum, we hold that the evidence was sufficient to support the
conviction for first-degree premeditated murder.

                                 B. OTHER-ACTS EVIDENCE

        With respect to the incident in Florida, Kirkpatrick testified that she and Breann started
quarreling about Breann’s use of Kirkpatrick’s airbed mattress and that defendant became involved
at Breann’s behest and “used a little pair of [sewing] scissors” to puncture the mattress while
Kirkpatrick was retrieving something from her closet. Kirkpatrick indicated that because she was
in the closet at the time, she could not even positively state that it was defendant who punctured
the mattress, as opposed to Breann. Kirkpatrick conceded that she had previously informed the
police here that defendant punctured the mattress with a knife and that she had testified at the
preliminary examination that he wielded a knife during the incident, not a pair of scissors. With


                                                -7-
respect to these past disclosures that defendant punctured the mattress with a knife, Kirkpatrick
stated that she was simply “mistaken.” A taped phone call between defendant and Kirkpatrick
while defendant was jailed was played for the jury, and defendant stated on the call that he was
“screwed” because of Kirkpatrick’s description of his use of a knife in the Florida assault.
Defendant told Kirkpatrick over the phone that the purported Florida incident never happened and
that her lies could put him in prison. But Kirkpatrick testified that the incident did happen,
although it only involved the pair of scissors. She denied that the phone conversation caused her
to change her story about the involvement of a knife. Defendant testified that he punctured the
airbed mattress with scissors to stop the bickering between his mother and Breann, blurting out at
the time of the incident, “problem solved,” and that he did not “like the stupid bed anyway.”
Defendant claimed that Kirkpatrick did not even directly see him do it and that she yelled “what
the hell” when she discovered what had happened. The police in Florida were not contacted, and
there was no criminal prosecution over the incident.

         With respect to the California incident, Kirkpatrick testified that defendant pushed her
down and pulled at her shirt because he was dissatisfied at how she had made his bed. Kirkpatrick
acknowledged that she told the police in California that defendant shoved her, pushed her down,
and ripped her shirt. According to Kirkpatrick, some anonymous person who disliked defendant
phoned the police about the incident; she did not call the police. Kirkpatrick also conceded that
she told authorities in Michigan and testified at the preliminary examination that defendant’s act
included ripping her shirt, not just pulling it. Defendant testified that he did not rip his mother’s
shirt and that he “[j]ust smacked her on the arm and nudged her on the couch.” He also claimed
that he had acted out because he was upset, as they were losing their money, their “stuff,” and their
home in California. Defendant acknowledged that in a jailhouse phone call to his mother, he tried
to talk her out of saying anything about the California incident because it was unnecessary to bring
up matters that were irrelevant to the murder charge. The California incident did not result in any
conviction, nor does it appear that charges were brought.

        In a pretrial hearing, the trial court ruled that the evidence of the two incidents was
admissible under both MRE 404(b) and MCL 768.27b in light of the fact that defendant was raising
a self-defense argument and the two incidents showed defendant acting as an aggressor. On
appeal, defendant initially argues that the Florida incident did not constitute an act of domestic
violence because Kirkpatrick did not even see defendant stab the mattress. The primary argument
defendant asserts is that the probative value of the other-acts evidence was substantially
outweighed by the danger of unfair prejudice for purposes of MRE 403.

        “A trial court’s evidentiary ruling is reviewed for [an] abuse of discretion.” People v
Railer, 288 Mich App 213, 219; 792 NW2d 776 (2010). But a preliminary question of law
pertaining to the admission of other-acts evidence is reviewed de novo. Id.

       MCL 768.27b(1) provides that evidence of a defendant’s prior acts of domestic violence is
admissible, if relevant and not excludable under MRE 403, “in a criminal action in which the
defendant is accused of an offense involving domestic violence[.]” In Railer, 288 Mich App at
219-220, the panel stated:

              Under MRE 404(b), the prosecution may not present evidence of a
       defendant’s other crimes, wrongs, or acts in order to show a defendant’s propensity


                                                -8-
       to commit a crime. Notwithstanding this prohibition, however, in cases of domestic
       violence, MCL 768.27b permits evidence of prior domestic violence in order to
       show a defendant’s character or propensity to commit the same act. [Citations
       omitted.]

       First, we reject defendant’s argument that the Florida incident did not involve domestic
violence. Puncturing Kirkpatrick’s airbed mattress with a knife qualified as an act of domestic
violence, regardless of whether she directly observed the act or discovered it almost immediately
upon exiting the closet; she was in the room. See MCL 768.27b(6)(a)(i) (defining “domestic
violence” as including an attempt to cause mental harm to a family member) and (a)(iv) (“domestic
violence” also includes “[e]ngaging in activity toward a family or household member that would
cause a reasonable person to feel terrorized, frightened, intimidated, threatened, harassed, or
molested”).7

       We now turn to defendant’s argument under MRE 403. As noted earlier, MCL 768.27b
allows the admission of evidence of prior acts of domestic violence if the evidence “is not
otherwise excluded under Michigan rule of evidence 403.” MCL 768.27b(1); People v Cameron,
291 Mich App 599, 610; 806 NW2d 371 (2011).8 MRE 403 provides:

              Although relevant, evidence may be excluded if its probative value is
       substantially outweighed by the danger of unfair prejudice, confusion of the issues,
       or misleading the jury, or by considerations of undue delay, waste of time, or
       needless presentation of cumulative evidence.

“All evidence offered by the parties is ‘prejudicial’ to some extent, but the fear of prejudice does
not generally render the evidence inadmissible.” People v Mills, 450 Mich 61, 75; 537 NW2d 909
(1995). MRE 403 prohibits the admission of marginally probative evidence that will likely be
given undue weight—that is, “evidence which is minimally damaging in logic will be weighed by
the jurors substantially out of proportion to its logically damaging effect.” Id. at 75-76 (quotation
marks and citation omitted).9



7
  The jury was instructed that before it could consider the other-acts evidence it had to “first find
that the defendant actually committed such acts.” While we cannot ascertain whether the jury
found that defendant committed the act in Florida or that he did so with a knife, as opposed to
scissors, we believe that the analysis regarding the admissibility of the evidence under MCL
768.27b permits us to proceed on the basis that a knife was employed, as there was evidence that
defendant punctured the mattress with a knife.
8
  Although the trial court delved into MRE 404(b) and defendant thus does so on appeal, we find
it unnecessary to explore MRE 404(b) other than to say that the analysis under MRE 404(b) also
entails examination of MRE 403. See People v VanderVliet, 444 Mich 52, 74-75; 508 NW2d 114
(1993), amended on other grounds by 445 Mich 1205 (1994).
9
  In People v Watkins, 491 Mich 450, 487-488; 818 NW2d 296 (2012), our Supreme Court,
addressing MCL 768.27a, noted that while prior sexual acts committed against minors could be



                                                -9-
        We agree both incidents were probative to an extent because they demonstrated that
defendant had a propensity to introduce violence, including the use of a knife in the Florida matter,
into situations that had only involved verbal altercations or disagreements. That propensity was
relevant in the context of the murder charge given defendant’s assertion of self-defense premised
on his claim that Breann first introduced violence by swinging the knife at him. Additionally,
because Breann could not speak to the events that transpired, there was arguably a need for the
evidence to counter the biased description of events given by the only other eyewitness to the
killing, defendant. On the other hand, the other acts were dissimilar to the charged crime of
murder: they were infrequent; Breann was not the victim in either case, and the California incident
occurred years earlier.

        Given the nature and characteristics of the Florida and California incidents, i.e., puncturing
Kirkpatrick’s waterbed with a knife and pushing Kirkpatrick down and ripping her shirt,
respectively, we conclude they were not particularly probative of defendant’s propensity to
personally attack and stab Breann with a knife. For the very same reason, the two incidents were
not particularly prejudicial to defendant such that the jury would have weighed the evidence
substantially out of proportion to the damaging effect of the evidence because the probative value
and the prejudicial impact of the evidence were both marginal. Therefore, we cannot conclude
that the trial court abused its discretion or otherwise erred by admitting the other-acts evidence.
See People v Aldrich, 246 Mich App 101, 113; 631 NW2d 67 (2001) (“A decision on a close
evidentiary question ordinarily cannot be an abuse of discretion.”).

        The truly damaging effect on defendant did not stem from the nature and characteristics of
the two incidents themselves but instead from the associated testimony and evidence showing
inconsistencies in the accounts given by defendant and Kirkpatrick concerning what actually
occurred in Florida and California. The inconsistencies and changes in their stories and the
accompanying collusion by phone likely lowered their credibility in the eyes of the jurors, not only
as to the circumstances surrounding the other acts but also with respect to the events on the day of
the murder. This form of prejudice was not relevant to the analysis under MRE 403, which focuses
on examining the prejudice arising from the subject matter of the evidence and not on associated



introduced to show propensity, it did not mean that MRE 403 could never be invoked to exclude
evidence under MCL 768.27a:
               There are several considerations that may lead a court to exclude such
       evidence. These considerations include (1) the dissimilarity between the other acts
       and the charged crime, (2) the temporal proximity of the other acts to the charged
       crime, (3) the infrequency of the other acts, (4) the presence of intervening acts, (5)
       the lack of reliability of the evidence supporting the occurrence of the other acts,
       and (6) the lack of need for evidence beyond the complainant's and the defendant's
       testimony. This list of considerations is meant to be illustrative rather than
       exhaustive. [Citations omitted.]

By analogy, we conclude that the same principles would apply to the analysis of MRE 403 under
MCL 768.27b.



                                                -10-
credibility issues. And even if so, the prejudice certainly could not be deemed “unfair.” Moreover,
assuming error by the trial court in admitting the other-acts evidence, defendant simply fails to
demonstrate the requisite prejudice in light of the strong untainted forensic evidence of guilt and
defendant’s inconsistent and varying statements regarding what transpired on December 15, 2017.
See MCL 769.26 (requiring a miscarriage of justice to reverse based on evidentiary error); People
v Lukity, 460 Mich 484, 495; 596 NW2d 607 (1999).

                                       III. CONCLUSION

        The evidence was sufficient to support the jury’s findings of premeditation and
deliberation. Nor did the trial court err by admitting the other-acts evidence, and even if it had,
the presumed error was harmless.

       We affirm.



                                                            /s/ Mark T. Boonstra
                                                            /s/ Jane E. Markey
                                                            /s/ Deborah A. Servitto




                                               -11-